Order dismissing complaint and judgment entered thereon reversed upon the law and the facts and a new trial granted, costs to appellant to abide the event. Jury questions were presented by this record, based on whether the rails were so shaped and placed in juxtaposition at such a distance as to permit the caulk of the horse’s shoe to become wedged in and to cause injury, and as to whether this and the manner of maintenance thereof constituted negligence. (Stebbins v. Hudson Valley Railway Co., 170 App. Div. 1; Lowell v. Central Vermont R. R. Co., 15 id. 218; Cotton v. N. Y., L. E. & W. R. R. Co., 48 N. Y. St. Repr. 89.) Young, Rich, Kapper, Hagarty and Carswell, JJ., concur.